Case 7:21-cv-05476-VB Document 20 Filed 08/31/21 Page 1 of 2
i sree ST LR RR yf

USDC SONY |

DOCUMENT a |

| ELECTRONICALLY PILED |.
Ho :

  

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF NEW YORK a

 

wee eee nnn nn nn nee eeen x i
ZINDY SHWARTZ, ~
Plaintiff, :
Vv. : ORDER
BARCLAYS BANK DELAWARE, and : 21 CV 5476 (VB)
EQUIFAX INFORMATION SERVICES, INC., :
Defendants. :
a - aoe poten eee x

 

On June 22, 2021, plaintiff Zindy Shwartz commenced the instant action against
defendants Barclays Bank Delaware and Equifax Information Services, Inc. (Doc. #1). On June
23, 2021, the Clerk of Court issued summonses as to Barclays Bank Delaware. (Doc. #6). And
on June 25, 2021, plaintiff docketed proof of service indicating service on Barclays Bank
Delaware on June 24, 2021. (Doc. #9). Accordingly, Barclays Bank Delaware had until July 15,
2021, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)@).

As of July 28, 2021, Barclays Bank Delaware had not answered, moved, or otherwise
responded to the complaint. Thus, on July 28, 2021, the Court issued an Order instructing
plaintiff to seek a certificate of default as to Barclays Bank Delaware and to move for default
judgment against that defendant. (Doc. #15).

However, on July 29, 2021, plaintiff filed another affidavit of service on the docket,
indicating service on Barclays Bank Delaware on July 29, 2021. (Doc. #16). The Court vacated
its July 28, 2021, Order on July 30, 2021. (Doc. #17).

And, pursuant to the July 29, 2021, affidavit of service, Barclays Bank Delaware had
until August 19, 2021 to answer, move, or otherwise respond to the complaint. See Fed. R. Civ.
P, 12(a)(1)(A)G). To date, Barclays Bank Delaware has neither appeared in this action nor

answered, moved, or otherwise responded to the complaint.
Case 7:21-cv-05476-VB Document 20 Filed 08/31/21 Page 2 of 2

Accordingly, provided that Barclays Bank Delaware remains in default, plaintiff is
ORDERED to seek a certificate of default as to Barclays Bank Delaware by September 14,
2021, and thereafter to move, by order to show cause and in accordance with the Court’s
Individual Practices, for default judgment against Barclays Bank Delaware by September 28,
2021. If plaintiff fails to satisfy either deadline, the Court may dismiss the case as to
Barclays Bank Delaware without prejudice for failure to prosecute or failure to comply
with court orders. Fed. R. Ciy. P. 41(b).

Dated: August 31, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
